Case: 14-41344      Document: 00513105890         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-41344                                   FILED
                                  Summary Calendar                              July 7, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTEMIO BLANCO, also known as Primo

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CR-55-21


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Artemio Blanco challenges his 210-month sentence for the following
convictions: conspiracy to distribute and possess with intent to distribute five
kilograms or more of cocaine; conspiracy to distribute and possess with intent
to distribute 1,000 kilograms or more of marijuana; and                    conspiracy to
distribute and possess with intent to distribute 500 grams or more of
methamphetamine.         He argues that the district court incorrectly applied


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41344     Document: 00513105890     Page: 2   Date Filed: 07/07/2015


                                  No. 14-41344

U.S.S.G. § 2D1.1(b)(1). Relying on the appellate waiver in the plea agreement,
the Government alternatively seeks dismissal of the appeal, summary
affirmance, or an extension of time in which to file a brief.
      We review the validity of an appeal waiver de novo. United States v.
Baymon, 312 F.3d 725, 727 (5th Cir. 2002). The waiver provision broadly
waived Blanco’s right to appeal his sentence. He reserved the right to appeal
only a sentence in excess of the statutory maximum or to bring a claim of
ineffective assistance of counsel that affected the validity of the plea or the
waiver. The record of his rearraignment shows that the waiver was knowing
and voluntary, as Blanco knew he had the right to appeal and that he was
giving up that right in the plea agreement. See United States v. Portillo, 18
F.3d 290, 292 (5th Cir. 1994).     Because the plain language of the waiver
provision applies to Blanco’s challenge to his sentence, we will enforce the
waiver and DISMISS the appeal. See United States v. Bond, 414 F.3d 542, 544,
546 (5th Cir. 2005). The Government’s motion to dismiss is GRANTED, its
motion for summary affirmance is DENIED, and its alternative motion for an
extension of time is also DENIED.




                                        2